 Case: 1:16-cv-08637 Document #: 5046 Filed: 09/13/21 Page 1 of 3 PageID #:307888




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 IN RE BROILER CHICKEN ANTITRUST                         No. 1:16-cv-08637
 LITIGATION
                                                         Hon. Thomas M. Durkin
 This Document Relates To: ALL CASES                     Magistrate Judge Jeffrey T. Gilbert


                            DIRECT PURCHASER PLAINTIFFS’
                        MOTION FOR LEAVE TO FILE EXCESS PAGES

           Direct Purchaser Plaintiffs, through their undersigned counsel, hereby move this Court for

entry of an Order granting them leave to file a Response to the Court’s Order Regarding

Application of a Sliding Scale to Their Motion for Attorneys’ Fees (“Response”), not to exceed 25

pages. In support, Direct Purchaser Plaintiffs state the following:

           1.     Direct Purchaser Plaintiffs filed their motion for an interim fee award (ECF No.

4550) on April 16, 2021. Following a hearing on June 29, 2021, the Court issued an Order

requesting additional briefing on the motion (ECF No. 4915).

           2.     In order to fully and completely respond to the Court’s August 4, 2021 Order,

Direct Purchaser Plaintiffs require additional pages in excess of the 15 pages permitted under Local

Rule 7.1 of the Local Rules of the United States District Court for the Northern District of Illinois.

           3.     While Direct Purchaser Plaintiffs will make every effort to be as concise as

possible, they request up to 25 pages for their Response.

           WHEREFORE, for the above reasons, Direct Purchaser Plaintiffs respectfully request this

Court enter an Order granting them leave to file the Response, not to exceed 25 pages.




962023.2                                           1
 Case: 1:16-cv-08637 Document #: 5046 Filed: 09/13/21 Page 2 of 3 PageID #:307889




 Date: September 13, 2021

 /s/ Steven A. Hart
 Steven A. Hart (#6211008)                         Clifford H. Pearson (Pro Hac Vice)
 Brian Eldridge (#6281336)                         Daniel L. Warshaw (Pro Hac Vice)
 HART MCLAUGHLIN & ELDRIDGE, LLC                   Thomas J. Nolan (Pro Hac Vice)
 22 West Washington Street, Suite 1600             Bobby Pouya (Pro Hac Vice)
 Chicago, IL 60602                                 Michael H. Pearson (Pro Hac Vice)
 Telephone: (312) 955-0545                         PEARSON SIMON & WARSHAW, LLP
 Facsimile: (312) 971-9243                         15165 Ventura Boulevard, Suite 400
 shart@hmelegal.com                                Sherman Oaks, CA 92403
 beldridge@hmelegal.com                            Telephone: (818) 788-8300
                                                   Facsimile: (818) 788-8104
 Direct Purchaser Plaintiffs Liaison Counsel       cpearson@pswlaw.com
                                                   dwarshaw@pswlaw.com
 W. Joseph Bruckner (Pro Hac Vice)                 tnolan@pswlaw.com
 Brian D. Clark (Pro Hac Vice)                     bpouya@pswlaw.com
 Simeon A. Morbey (Pro Hac Vice)                   mpearson@pswlaw.com
 Kyle J. Pozan (#6306761)
 LOCKRIDGE GRINDAL NAUEN P.L.L.P.                  Bruce L. Simon (Pro Hac Vice)
 100 Washington Avenue South, Suite 2200           PEARSON SIMON & WARSHAW, LLP
 Minneapolis, MN 55401                             350 Sansome Street, Suite 680
 Telephone: (612) 339-6900                         San Francisco, CA 94104
 Facsimile: (612) 339-0981                         Telephone: (415) 433-9000
 wjbruckner@locklaw.com                            Facsimile: (415) 433-9008
 bdclark@locklaw.com                               bsimon@pswlaw.com
 samorbey@locklaw.com
 kjpozan@locklaw.com                               Direct Purchaser Plaintiffs Interim Co-Lead
                                                   Class Counsel




962023.2                                       2
 Case: 1:16-cv-08637 Document #: 5046 Filed: 09/13/21 Page 3 of 3 PageID #:307890




                                    CERTIFICATE OF SERVICE

           I, Steven A. Hart, depose and state that I have served a copy of Plaintiffs’ Motion for Leave

to File Excess Pages upon all counsel of record via the United States Court for the Northern District

of Illinois’ CM/ECF Document Filing System on September 13, 2021.



                                          By: s/ Steven A. Hart

                                          [x] As provided by law pursuant to Rule 5(b) of Fed. Rules
                                              of Civil Procedure, I certify that the statements set forth
                                              herein are true and correct.




962023.2                                             3
